DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussion / Remarks
The examiner raises some issues below under 35 USC 112. Because of several indefiniteness issues and areas where there is a need for clarification the application is not examined on the merits at this time.
However for the applicant’s benefit, the next action will not be made final. If the issues raised below are addressed and clarified for the examiner, then examination on the merits can occur.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

The examiner does not feel he can properly examine the claims on the basis of prior art at this time, as several aspects of the claims are very unclear to the examiner. Some amendments and clarifying discussions should address the issues that the examiner describes below:

(1) The examiner does not understand the limitation, “inserting an edge between the first node and the second node in the graph in response to the detecting of the emerging pattern”
The examiner has a fair amount of experience with and understanding of neural networks, and this goes against some of the examiner’s understandings. This seems like the opposite of how a neural network normally works. Normally one would build a neural network first, and then use an algorithm such as backpropagation to train the neural network. Conventionally with a neural network, the training process involves adjusting the weights of connections in the network in order to increase certain weights and decrease certain other weights based on success or failure of the network on training examples. This process is called reinforcement learning.
The examiner asks: 
The edges define the network. The edges between nodes are the graph. Don’t you need the network in place beforehand in order to start the network training 
The process in the claims is that an emerging pattern is detected and only then is an edge inserted between two nodes. Don’t you need the network (which consists of a bunch of edges between nodes) in the first place to start training the network and identify emerging patterns? This seems like circular reasoning to the examiner. (A) According to the limitation “inserting an edge between the first node and the second node in the graph in response to the detecting of the emerging pattern”, one needs need the pattern to emerge in order to establish connections between nodes, but (B) the connections between nodes form the network on which training of the network would occur and patterns emerge. (A) and (B) seem circular.

Can the applicant clarify and clear up this misunderstanding or else amend the claims to correct this?

(2) The limitation, “optimizes a feature vector” is unclear. Typically a neural network consists of many connections between different nodes that have different weights and the learning means adjusting (optimizing) the weights/coefficients between nodes in order to 

(3) The limitation, “classifying a plurality of nodes in the graph based on the known patterns” again seems circular. 
Doesn’t one have to first define a neural network (define what the inputs are, what the outputs are, and where there are intermediate nodes) in order to begin training the network on historical data?
How can patterns emerge if the network isn’t pre-defined?

The examiner is attempting to understand the claims through the lens of neural networks, which he is familiar with. Figure 1 in the applicant’s own drawings looks like a neural network and which indicates to the examiner that a neural network is the thing being trained and used to identify patterns. But in the above areas, the claims seem to contradict how a neural network works (all the nodes on a neural network are defined beforehand, and the edges are all defined beforehand, in order to begin training – how can you start learning if the network isn’t defined yet and if the edges don’t yet exist?)

(4) “Spreads heat” is in the title of the application but the concept of spreading heat appears nowhere in the claims. This seems like essential elements of the claims are omitted, since spreading heat is surely a central concept for the invention.


Significant clarification is needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL A HESS/Primary Examiner, Art Unit 2876